834 F.2d 172
UNPUBLISHED DISPOSITIONNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence Charles JOHNSON, Petitioner-Appellant,v.James YARBOROUGH, Respondent-Appellee.
Nos. 87-1343, 87-1407.
United States Court of Appeals, Sixth Circuit.
Dec. 3, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This pro se Michigan prisoner appeals the district court's dismissal of his petition seeking a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.


2
These two cases, having been consolidated on appeal, have been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner pled guilty to armed robbery, two counts of second degree murder and possession of a firearm for which he received concurrent sentences of 17 to 27 years.  As grounds for habeas relief, petitioner asserted that:  1) his guilty plea was not intelligently entered because he was not advised he would be ineligible for parole;  2) he received ineffective assistance of counsel;  3) the magistrate had insufficient evidence to bind him over for trial;  and 4) his Miranda rights were violated.  After review of the district court record, we conclude that the district court properly denied the petition for the reasons stated in the magistrate's report and recommendation entered August 15, 1986.


4
Accordingly, the judgment of the district court dated March 25, 1987 is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.